Citation Nr: 9923160	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  89-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 until April 
1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1993 which denied a total rating based on 
unemployability due to service-connected disability and a 
rating decision of December 1996 which granted 20 percent and 
10 percent ratings for the service-connected neck disability 
and right ear hearing loss, respectively, to which the 
veteran has appealed for higher evaluations.

After a careful review of the evidence, the Board is of the 
opinion that the issue of an increased rating for cervical 
spine disability will be the subject of a REMAND following 
the ORDER portion of this decision.  The issue of a total 
rating based on unemployability due to service-connected 
disability will be deferred pending resolution of the above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The average pure tone threshold in the service-connected 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz is 55 
decibels with a 22 percent correct speech discrimination that 
equates to acuity level of XI; the hearing for the non-
service-connected left ear is considered within normal limits 
or level I acuity.

3.  The veteran is in receipt of the maximum schedular rating 
assignable for unilateral service-connected hearing loss 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 
4.87, Diagnostic Code 6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in December 1996, service connection 
for right ear hearing loss was established, and a 10 percent 
evaluation was assigned effective from March 1993.

The appellant asserts that she cannot hear anything in her 
service-connected right ear and that left ear hearing acuity 
is distracted or has otherwise been negatively impacted 
thereby.  It is contended that a higher rating of at least 20 
percent is thus warranted in this regard.  

The Board finds that the veteran's claim for an increased 
rating for her service-connected right ear hearing loss is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because she has a service-connected 
disability and evidence is of record that she claims shows 
exacerbation of the disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, the hearing of the non-service- 
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110; VAOPGCPREC 32-97.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Effective June 10, 1999, 38 C.F.R. 
§ 4.85(a) was amended to require that all audiologic 
examinations be conducted without the use of hearing aids.  
64 Fed.Reg. 25206 (1999).  As the veteran's current 10 
percent evaluation is the maximum schedular rating assignable 
for unilateral service-connected hearing loss disability, 
reexamination would not serve to provide a greater benefit.

The veteran was most recently afforded a VA audiometric 
evaluation in June 1996.  This is considered the most 
reliable evidence for evaluating the veteran's service-
connected right ear hearing loss and contains the necessary 
results for rating purposes.  Right ear decibel losses were 
shown to be 60/50/50/60 at the 1000/2000/3000/4000 Hertz 
frequencies, respectively, with a pure tone threshold average 
of 55.  Speech discrimination ability was 22 percent.  Left 
ear decibel losses were shown to be 00/05/05/10 at the 
1000/2000/3000/4000 Hertz frequencies, respectively, with a 
pure tone threshold average of 05.  Speech 

discrimination ability in the left ear was 98 percent.  As 
noted above, when total deafness in both ears is not 
demonstrated, the non-service-connected left ear is 
considered to be within normal hearing acuity for VA rating 
purposes.

The results of the June 1996 VA audiometric examination, when 
applied to Tables VI and VII of 38 C.F.R. § 4.85, indicate 
that when the average pure tone threshold for the left ear is 
55 decibels with a 22 percent correct speech recognition 
ability, these findings correspond to level XI hearing acuity 
under Table VI.  As indicated above, hearing for the 
nonservice-connected left ear is considered normal.  A 10 
percent rating for the right ear hearing loss is thus 
warranted under Diagnostic Code 6101.  

In this case, the relevant audiometric findings, when applied 
to the rating schedule, clearly result in a 10 percent 
disability evaluation for right ear hearing loss.  The 
appellant is therefor in receipt of the maximum schedular 
rating for her service-connected right ear hearing 
impairment. Therefore, while the Board does not wish to 
minimize the difficulties she encounters as a result of her 
service-connected right ear hearing loss, the findings on 
examination do not support a rating in excess of 10 percent.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the- doubt rule is inapplicable, and 
the claim for an increased rating for right ear hearing loss 
must be denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  


ORDER

An increased rating for right ear hearing loss is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The appellant asserts that the symptoms associated with her 
service-connected cervical spine disability include chronic 
pain from the base of the neck to her right ear area, are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  
She contends that she has very limited movement of the neck 
and has difficulty turning to the right.  The veteran states 
that her neck tires easily and that she is unable to hold her 
head up at times.  She avers that she is now unable to drive 
a car on account of debilitating cervical spine 
symptomatology.

A review of the record discloses that the appellant's 
service-connected neck disability was most recently evaluated 
for compensation and pension purposes in February 1997 when 
pain on range of motion was identified.  She sought treatment 
on a VA outpatient basis in August 1998 for symptoms 
described as chronic pain with stiffness and decreased range 
of motion.  It is noted that X-rays were ordered at that time 
but no results in this regard were subsequently recorded.  VA 
outpatient records show that the veteran underwent a physical 
examination in the VA Women's Health Clinic in October 1998 
where the neck was described as "supple" but an assessment 
of chronic neck pain was rendered.  The Board finds that the 
current clinical findings are inadequate to assess the 
veteran's cervical spine disability status pursuant to 38 
C.F.R. § 4.40 and 4.45, as well as DeLuca v. Brown, 8 
Vet.App. 202 (1995).  An orthopedic examination to assess the 
current degree of symptomatology associated with the service-
connected neck disability is in order.  

Additionally, in correspondence received in January 1999, the 
appellant indicated that she continued to receive treatment 
for orthopedic problems at the Salem VA Medical Center.  No 
clinical information subsequent to November 1998 is of 
record.  


The case is therefore REMANDED to the RO for the following 
actions:

1.  Any and all of the veteran's VA 
treatment records, to include reports of 
outpatient treatment, dating from 
December 1998, should be requested from 
the Salem (VA) VA Medical Center and 
associated with the claims folder.

2.  The veteran should be scheduled for 
a special VA orthopedic  examination to 
determine the nature and extent of any 
and all disability associated with her 
cervical spine disability.  All 
indicated tests and studies, including 
X-rays, and specific range of motion, 
should be accomplished and clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND should be made available to 
and be reviewed by the examiner in the 
study of this case prior to evaluation 
of the veteran.

Moreover, in accordance with Spurgeon v. 
Brown, 10 Vet.App. 194, 196, and Deluca 
v. Brown, 8 Vet.App. 202 (1995), 
functional impairment which may be 
attributable to pain or weakness must be 
taken into account.  See C.F.R. §§ 4.40 
and 4.45 (1998).  The examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
upon use, incoordination, painful 
motion, and pain with use, and provide 
an opinion as to how those factors 
result in any limitation of motion.  If 
the veteran describes flare-ups 

of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during episodes of flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Following completion of the 
requested development, the RO should 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45 in its re-adjudication of 
the claim for an increased rating for 
cervical spine disability, and its re-
adjudication of the claim of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  If action remains 
adverse to the appellant, she should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

No action on the part of the veteran is required until she 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The Board's adjudication 
of the issue of entitlement to a total rating based on 
unemployability due to service-connected disability is thus 
deferred pending completion of the above.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



